         Case 1:18-cv-12355-MKV Document 60 Filed 02/08/21 Page 1 of 3




UNITED STATES DISTRICT COURT                                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC #:
 SHABTAI SCOTT SHATSKY, individually                               DATE FILED: 2/8/2021
 and as personal representative of the Estate of
 Keren Shatsky, et al.,

                                Plaintiffs,                   No. 18-cv-12355 (MKV)
                                                                      ORDER
        -v-

 THE PALESTINE LIBERATION
 ORGANIZATION, and THE PALESTINIAN
 AUTHORITY (a/k/a “The Palestinian Interim
 Self-Government Authority” and/or “The
 Palestinian National Authority),

                                Defendants.


MARY KAY VYSKOCIL, District Judge:

       For purposes of this Order, the Court assumes familiarity with the background facts and

procedural history of this case. This case arises out of a suicide bombing in the Israeli West

Bank in 2002. Plaintiffs are American victims and their families. In December 2018, the Court

stayed this case pending resolution of a similar case in the District of Columbia (“Shatsky I”).

The district court in Shatsky I ruled that it had jurisdiction over Defendants but granted them

summary judgment on the ground that they did not proximately cause the terrorist attack. The

D.C. Circuit reversed and vacated, holding that the district court should have dismissed for lack

of personal jurisdiction. However, the D.C. Circuit explained that, although Plaintiffs brought

the case under the Anti-Terrorism Act, Plaintiffs might be able to establish personal jurisdiction

over Defendants under the newly-enacted Promoting Security and Justice for Victims of

Terrorism Act of 2019 (the “PSJVTA”). See Shatsky v. Palestine Liberation Org., 955 F.3d

1016, 1037 (D.C. Cir. 2020).
         Case 1:18-cv-12355-MKV Document 60 Filed 02/08/21 Page 2 of 3




       Defendants here seek leave to file motions to dismiss for lack of personal jurisdiction and

for summary judgment [ECF #53; see also ECF #40, 43]. Plaintiffs, who likewise initially

brought this case under the Anti-Terrorism Act, request that the Court hold Defendants’

contemplated motions in abeyance and grant Plaintiffs the opportunity to conduct jurisdictional

discovery to establish personal jurisdiction over Defendants under the PSJVTA [ECF #54; see

also ECF #41, 42]. Defendants also argue that Plaintiffs’ claims are “ripe for summary judgment

based on the full [merits-based] discovery” conducted in Shatsky I. Plaintiffs argue that the D.C.

district court denied them certain discovery.

       The Court has carefully reviewed the parties’ letters, heard argument at a conference, see

Transcript of Proceedings Dated November 6, 2020 [ECF #46], and reviewed the First Amended

Complaint invoking the PSJTVA [ECF #50]. Defendants invite the Court to “avoid” the

“complex” jurisdictional question and proceed directly to the merits [ECF #53 (citing 4 Wright

& A. Miller, Fed. Prac. & Proc. Civ. § 1067.6 (4th ed.)]. The Court declines this invitation. See

In re Rationis Enterprises, Inc. of Panama, 261 F.3d 264, 267 (2d Cir. 2001) (explaining that

personal jurisdiction is a threshold question); Chevron Corp. v. Naranjo, 667 F.3d 232, 247 n.17

(2d Cir. 2012) (explaining that it “may” be appropriate to avoid a complex jurisdictional

question, and proceed to the merits, when a court “indisputably has personal jurisdiction” over at

least some defendants). However, the Court sees no need for other discovery. This case was

stayed for two years while the parties litigated in D.C., through the summary judgment stage, a

claim based on the same facts at issue here.

       Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ request to conduct jurisdictional

discovery is GRANTED. The deadline to complete jurisdictional discovery is April 9, 2021. IT

IS FURTHER ORDERED that Defendants shall file their contemplated dispositive motions by




                                                2
         Case 1:18-cv-12355-MKV Document 60 Filed 02/08/21 Page 3 of 3




April 30, 2021. Plaintiffs shall respond by May 14, 2021. Defendants shall reply by May 21,

2021.

SO ORDERED.
                                                  _________________________________
Date: February 8, 2021                            MARY KAY VYSKOCIL
      New York, NY                                United States District Judge




                                              3
